Citation Nr: 0408611	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  01-07 748A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement of the Appellant to the proceeds of two National 
Service Life Insurance (NSLI) policies.


REPRESENTATION

Appellant represented by:	[redacted], Attorney
Appellees represented by:	John F. Tabor, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  He died on September [redacted], 1998.  The 
Appellant is his surviving spouse and the appellees are his 
children from a prior marriage, G. and D.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision by the Regional Office & 
Insurance Center (ROIC) of the Department of Veterans Affairs 
(VA) in Philadelphia, Pennsylvania, which held that the 
appellees were the beneficiaries of the veteran's NSLI 
policies.  The appeal arises from a contested claim within 
the meaning of 38 C.F.R. §§  20.500 through 20.504 (2003) 
involving separate applications for the proceeds of insurance 
policies by the veteran's surviving spouse and the veteran's 
son and daughter.  Each contesting party has been apprised of 
the relevant adjudicative events and of the evidence and 
argument submitted by the other and has been accorded an 
opportunity to respond.  

In response to a request by the Appellant in her 
September 2001 substantive appeal for a hearing before the 
Board, a videoconference hearing was scheduled for July 2002.  
In connection with the hearing request, her attorney charged 
that the RO's review of the claim had been inadequate due to 
its failure to exercise subpoena power to compel sworn 
testimony and cross examination of two key witnesses who were 
alleged to have given incomplete, erroneous and inconsistent 
statements.  Veterans Law Judge Richard B. Frank, now 
retired, initially ruled on September 19, 2002, that good 
cause for the issuance of subpoenas for two key witnesses had 
been shown.  Arrangements were to be made through the RO for 
the scheduling of another videoconference hearing at which 
subpoenaed testimony would be taken.  



In subsequent correspondence, the Appellant's attorney 
requested that subpoenaed testimony by the two critical 
witnesses be conducted at remote locations (i.e., other than 
at the Muskogee RO).  Noting that the request appeared to 
suggest that multiple hearings and/or depositions be 
conducted, Judge Frank informed the attorney in December 2002 
that the Board was proceeding with the issuance of the 
subpoenas and the scheduling of a videoconferencing hearing 
but that the law did not permit multiple hearings and/or 
depositions.  The Board thereafter determined that although 
there was statutory and regulatory support for the use of 
alternate locations for Board hearings provided that such 
hearings take place at "a facility of" VA located within 
the area served by an RO and that such facilities have 
"adequate physical resources and personnel" for the support 
of such hearings, no location satisfying these requirements 
was identified.  See 38 U.S.C. §  7101(d) (West 2002); 
38 C.F.R. §§  3.103(c), 20.704(a), 20.705, 20.700(e) (2003).  
Thus, on March 25, 2003, Judge Frank denied the motion, 
citing the Board's inability to provide a videoconference 
hearing that required bridging of a remote location.  In 
October 2003, the Board received a letter from the 
Appellant's attorney, which acknowledged that the motion for 
remote hearings had been denied.  The Appellant's attorney 
indicated that, 

"if the Veterans Administration wishes 
to proceed with the hearing...[the 
Appellant] desires that the Veterans 
Administration please proceed with haste 
so that we may move on with our effort to 
obtain a full and fair consideration of 
[the Appellant's] claim.  [The Appellant] 
simply cannot afford further delay of 
this proceeding."

Pursuant to the above, the Board sought clarification as to 
the Appellant's desire for a hearing by letter dated in 
January 2004.  The Board advised the Appellant's attorney 
that if no response as received within 30 days the Board 
would assume that no additional hearing was wanted and would 
proceed with appellate review.  No response was received.


FINDINGS OF FACT

1.  In February 1994, the veteran designated the Appellant as 
the principal beneficiary of his NSLI policies and designated 
the Appellees as co-contingent beneficiaries (receiving one-
half share each).  

2.  On July 20, 1998, the veteran executed a beneficiary 
designation naming the Appellees as principal co-
beneficiaries of the policies, receiving one-half share each.  

3.  The veteran possessed the testamentary capacity to 
execute the July 20, 1998, designation of beneficiary, and 
that beneficiary designation was not obtained by means of 
undue influence.  


CONCLUSIONS OF LAW

1.  The veteran possessed the capacity to perform a 
testamentary act on July 20, 1998.  38 U.S.C.A. §§ 1917, 5107 
(West 2002); 38 C.F.R. §§ 3.355, 8.19 (2003).  

2.  The Appellees are the last-named principal beneficiaries 
of the veteran's NSLI policies and are entitled to the 
proceeds of such policies.  38 U.S.C.A. § 1917 (West 2002); 
38 C.F.R. § 8.19 (2003) (previously § 8.22, redesignated in 
February 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the Veterans Claims Assistance Act of 
2000 (VCAA) 

During the pendency of this appeal, Congress enacted the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), which redefines VA obligations 
with respect to notice and duty to assist.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

Neither the Veterans Appeals Court of nor the Federal Circuit 
has ruled on the applicability of the VCAA to insurance 
claims, but rulings from the Veterans Appeals Court suggest 
that it may not be applicable.  In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the VCAA is 
inapplicable to cases involving the waiver of recovery of 
overpayments of benefits because the statute at issue in such 
cases is found in Chapter 53 of Title 38 of the United States 
Code rather than Chapter 51, the Chapter changed by the VCAA.  
The Court has also held that the VCAA did not affect the 
issue of whether a Federal statute allowed the payment of 
interest on past due VA benefits.  See Smith (Claudus) v. 
Gober 14 Vet. App. 227, 230 (2000).  In the absence of 
applicable judicial precedent, since the applicable law is 
found in Chapter 19 rather than Chapter 51 of Title 38, the 
Board will proceed on the working assumption that the 
provisions of the VCAA do not apply to the present claim.  
This assumption is strengthened by the fact that revisions to 
38 U.S.C.A. § 5103 contained in the recently-enacted Veterans 
Benefits Act of 2003, which was made effective retroactively 
to November 9, 2000, the effective date of the VCAA, 
specifically exempt insurance claims from certain notice 
requirements that apply in developing the evidence pursuant 
to the VCAA.  Veterans Benefits Act of 2003, P.L. 108--183, § 
701(a)(2), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b).  The Board therefore 
believes that it may proceed to issue a decision in this 
appeal without further consideration of the VCAA.  

Nevertheless, regardless of the applicability of the VCAA, 
the requirements of the act have been substantially satisfied 
in the present case.  The statement of the case as well as 
various letters to the parties have provided notice of the 
applicable law and of the evidence necessary to support or 
contest the application for the proceeds of the policies at 
issue.  Moreover, the evidentiary development by the parties 
has been exhaustive.  Both contesting parties are represented 
by attorneys who have submitted memoranda analyzing the facts 
in light of the applicable law.  There is no additional 
notification or assistance that would remain to be provided 
to either party if the VCAA were determined to be applicable 
in this type of case.  

Factual Background 

During his lifetime the veteran obtained two Government life 
insurance policies which had a payoff value of $30,560.12, at 
the time of his death on September [redacted], 1998.  On various 
occasions during his lifetime, the veteran changed the 
designated beneficiary of the policies.  In February 1994, he 
designated the Appellant, his wife, as the principal 
beneficiary of the policies, and the Appellees D. and G., his 
children, as co-contingent beneficiaries receiving one-half 
share each.  On July 20, 1998, he executed a form designating 
the Appellees as co-contingent beneficiaries of the policies 
receiving one-half share each.  

Claims for lump-sum payments of the proceeds of the 
Government life insurance policies were received from the 
Appellees in October 1998.  

In September 1998, before receipt of the Appellees' claim, 
the Appellant, through her attorney, requested that the VA 
suspend payment on the Government life insurance policies 
pending an investigation of the validity of the July 1998 
designation of beneficiary, which she contested.  The letter 
stated that only four days before the July 20, 1998, 
designation, the veteran's daughter, Appellee D., had filed 
an application for appointment of a guardian Ad Litem in an 
Oklahoma court on the basis that the veteran was "in poor 
health and is an incapacitated person within the meaning of 
[applicable state law] and is incapable of looking after his 
affairs."  Attached to the letter were copies of various 
documents including the application for appointment as 
guardian Ad Litem, the order appointing Appellee D. as 
guardian Ad Litem, and a document entitled Suggestion of 
Death and Notice of Abatement of Action requesting dismissal 
of the divorce action due to the veteran's death.  

By an administrative decision of March 2001, the RO 
determined that the veteran had possessed testamentary 
capacity on July 20, 1998, and that the appellees were 
entitled to the insurance proceeds.  The present appeal 
ensued.  

Appellant's evidence  

A memorandum received from Appellant's legal counsel in May 
1999 contains factual as well as legal allegations and has 
evidentiary value since the attorney is the Appellant's 
grandson.  The memorandum relates that in about October 1996, 
Appellee D. had taken the veteran from the home he shared 
with the Appellant but would not say where or why, and that 
it was not until more than a year later that the Appellant 
determined that the purpose had been to obtain his signature 
on documents conveying assets to Appellee D..  The memorandum 
disputes the allegation that she had depleted the marital 
assets, arguing that they had actually increased over a five-
year period.  The memorandum rejects the notion that she and 
the veteran owed the veteran's children any duty to avoid 
spending his money in order to preserve the children's 
inheritance.  The memorandum states that on discovering that 
the veteran's accounts were closed, the Appellant knew that 
Appellee D. had taken control of the veteran's assets but was 
left without money to pay basic living expenses and would be 
penniless when the veteran was gone.  Out of fear for her own 
well-being, she convinced the veteran to discuss their 
situation with their attorney, and a modification to the 
prenuptial agreement was signed.  In May 1998, Appellee D. 
removed the veteran from their home for several hours.  On 
their return, she suggested that if Appellee D. had all of 
the veteran's money, she should take care of him.  The 
memorandum charged that on the next day, Appellee D. forcibly 
removed the veteran from the home and took him to Lubbock to 
live with her.  In July 1998 Appellee D. filed a petition for 
divorce and an application for appointment as guardian Ad 
Litem, at which point the Appellant knew that Appellee D. had 
set her sights on Appellant's assets.  The Appellant later 
learned that Appellee D. had obtained the veteran's signature 
on a form removing the Appellant as the insurance 
beneficiary.  

The evidence received with the memo includes a March 1999 
statement from Kay A. Cockins, M.D., a cardiologist who 
treated the veteran for at least 10 years before his death.  
When he last saw the veteran in February 1998, the veteran 
was not communicative and did not communicate other than to 
give simple yes or no answers to simple questions.  The 
veteran had some characteristics of dementia and severe 
depression.  Dr. Cockins referred the veteran to a 
neurologist for further work-up of possible Alzheimer's 
disease.  Treatment records were attached.  

In a November 1988 affidavit, K. H. Potts, M.D., stated that 
at a December 1997 cardiology examination, the veteran seemed 
forgetful, had difficulty answering questions, and seemed to 
be developing dementia.  The veteran's condition was 
noticeably worse than it had a been a year earlier and Dr. 
Potts had serious questions about the veteran's ability to 
make business or financial decisions.  Treatment notes were 
enclosed.  

A May 1999 affidavit is of record from [redacted], M.D., a 
specialist in internal medicine and diagnostics who had been 
practicing medicine for 38 years and had on numerous 
occasions testified in court and by deposition concerning 
matters involving mental capacity and testamentary capacity.  
Dr. M. is the Appellant's son.  Dr. M. related that after the 
veteran's illness in 1996 he observed a significant and 
progressive decline in the veteran's mental status and 
capacity, including testamentary capacity, and concluded that 
a marked decrease in memory, fluctuating confusion, and 
difficulty in planning activities and making decisions were 
symptoms of dementia.  He described various changes in the 
veteran's behavior.  He expressed the medical opinion that 
dementia is an irreversible condition which would have made 
it impossible for the veteran to regain his cognitive 
abilities.  The affidavit contains the following language:

Dementia is not a condition that would 
allow a person to experience was referred 
to as a lucid moment.  The demented 
person may express emotions, such as 
through laughter, and the demented person 
will interact with some of the basic 
social skills that the person learns 
throughout his lifetime.  For example, 
[the veteran] exchanged pleasantries with 
his friends and family, and would on a 
number of occasions know the names of his 
friends and acquaintances when he saw 
them.  These actions should not be 
confused with moments of lucidity.  

Dr. [redacted] further stated that the "grossly intact" 
neurological status described by Dr. Brogan did not provide 
any insight as to whether the veteran had mental presence of 
mind, a sense of time and place, or a capacity to make 
decisions.  He stated that after Appellee D. took control of 
his bank accounts and real estate, the veteran sunk into a 
worsening depression which contributed to the dementia.  He 
expressed the opinion that Charles had been held in Appellee 
D.'s home against his will.  He expressed the opinion that 
the veteran had not had testamentary capacity on July 20, 
1998, and that if he had indeed signed the insurance document 
he did so only without an understanding of what he was 
signing.  

D. H. McG., M.D., the Appellant's nephew, related that when 
he saw the veteran and the Appellant in the winter and spring 
of 1998, the veteran's mental capacity was not good.  He did 
not have a clear understanding of time or place during those 
conversations.  

M. A. M., M.D., the Appellant's grandson, related that he had 
seen the veteran "a couple of times" during the last year 
of his life and that during the last year or two of his life, 
the veteran showed a marked change of social behavior.  Dr. 
[redacted] concluded that the veteran had suffered from dementia 
and some level of neurological deterioration.  He expressed 
the opinion that the veteran would have been incapable of 
conducting business or forming a testamentary intent during 
the last year of his life.  

In a May 1999 declaration, J. E. M., M.D., the Appellant's 
son, a radiologist, stated that after the veteran's 
gastrointestinal bleed and associated heart attack, his 
mental faculties subsided considerably and his level of 
alertness decreased.  The veteran had the physical capacity 
to perform simple life activities but lacked the mental 
capacity and had to be reminded.  

An initial clinic note dated on the last day of June 1998 
from W. C. Brogan, M.D., PhD., is of record.  When the 
veteran moved to Lubbock, Dr. Brogan became his cardiologist.  
Review of systems was negative for nervousness, tension, 
depression, or anxiety.  Neurological examination was 
described as grossly intact.  

A May 1999 declaration is of record from K. M., a registered 
nurse and the wife of Dr. [redacted].  The declaration relates 
that she saw the veteran and the Appellant frequently and was 
present in May 1998 when Appellee D. came to Oklahoma to see 
them.  She related that the veteran was unable to "process" 
the directions to a restaurant.  She described the 
circumstances surrounding the departure of the veteran from 
the Appellant's household to go live with Appellee D..  At 
the conclusion of a conversation between the Appellant and 
Appellee D. about what had happened to the veteran's money, 
the veteran had not moved and said several times that he did 
not want to go.  Appellee D. and Ms. [redacted] then assisted the 
veteran to the door.  On the way to the car, the veteran 
appeared to hesitate.  She related that during the last year 
and a half of his life, the veteran lacked understanding of 
what test would come next in his day, was not self-
sufficient, had to be reminded to get dressed or take a 
shower, and did not remember what he was supposed to do from 
one moment to the next.  

In a May 1999 declaration, [redacted], who worked for the 
Appellant for 12 years as an aide and housekeeper, related 
that she had helped care for the veteran.  She related that 
the veteran could not remember from one minute to the next 
what he was going to do.  

Other affidavits have also been received.  [redacted] related 
that the Appellant had taken good care of the veteran.  A 
declaration from [redacted], the Appellant's daughter-in-law, 
related that during the last year she knew him the veteran 
was totally unable to function by himself.  He still drove 
the car some but she would not ride with him.  [redacted], 
the Appellant's grandson, expressed the belief that during 
the last year or so of his life, the veteran was no longer 
able to engage in conversation or answer questions 
appropriately.  

An August 1999 declaration is of record from [redacted], 
the proprietor of a resort where the veteran and the 
Appellant spent their summers.  He recalled that he had had 
dinner with them once during their last summer and that 
during the dinner the veteran was not communicative with him 
or anyone else.  

A March 2000 statement is of record from [redacted]
[redacted], who knew the veteran and the Appellant during 
previous employment at a bank.  She related that the veteran 
did not appear to be capable of handling their business and 
that he had declined in the last year or so of his life to 
the point where the Appellant conducted business that needed 
to be done.  He would always simply defer to the Appellant.  
On one occasion during the last year or so of his life, the 
veteran appeared confused as to how to endorse a check and 
required the assistance of the Appellant.  

In a March 2000 declaration, [redacted], the manager of an RV 
and mobile home facility, related that during the veteran's 
final visit the veteran was not himself and appeared to be 
somewhat disoriented.  At one point he appeared to be 
confused about preparing a check.  

Appellees' evidence  

Evidence submitted by the appellee includes an antenuptial 
agreement signed by the veteran and the Appellant in June 
1991 which asserted, in pertinent part, that it was the 
intent of the parties that each should retain the sole right 
to own and dispose of property without interference by the 
other and that upon the death of either party, the survivor 
should have no interest in the property of the decedent.  
Also received was an April 1998 agreement by which each 
agreed to pay his or her own future hospital and medical 
expenses.  

A statement from [redacted], a witness to the veteran's 
signing of the beneficiary designation responded to various 
questions posed by the VA.  She indicated that she was a 
friend of insured's family and had been asked by Appellee D. 
to be a witness.  As to the circumstances surrounding the 
signing of the form, she related that the document had been 
signed in Appellee D.'s home and that several family members 
and the veteran were also present.  She related that Appellee 
D. filled out the paper and discussed it thoroughly with the 
veteran.  She indicated that the veteran was aware of his 
surroundings and the people around him and that he was "very 
well aware" that the document named Appellee D. and Appellee 
G. as the beneficiaries.  She expressed confidence that the 
insured was acting of his own free will.  He was not under 
the influence of any alcohol, drugs or medication.  She 
stated that the veteran had read the form while she was 
present and seemed to be aware of the seriousness and meaning 
of the document.  

In a November 1998 sworn affidavit, [redacted], the manager of a 
personal care home where the veteran resided beginning in May 
1998, stated that the veteran was brought to the facility by 
his daughter and son-in-law because it was necessary for him 
to be in a supervised environment.  She indicated that she 
was not in a position to give a general opinion as to his 
mental competence.  Their daily contact was limited to casual 
conversation, but she stated that she had sufficient contact 
to know that the veteran was oriented to person and place.  
When she spoke to him he would reply in a manner that 
acknowledged that he had understood.  He recognized his 
daughter and son-in-law when they came to pick him up and was 
always glad to see them.  She gave the general opinion that 
the veteran's mental faculties were intact and in a normal 
state on the occasions when she came into contact with him.  
She stated that he had good days and bad days but that there 
were more good days than bad.  She stated that neither the 
veteran's wife nor anyone from her side of the family called 
or visited during the veteran's stay at the facility.  

[redacted] provided additional information in response to an 
August 1999 VA questionnaire.  She indicated that the veteran 
did not talk about his wife, the Appellant, or their life 
together.  He was aware of where he was "sometimes."  He 
always greeted his visitors and family by name.  It was not 
necessary for family to remind him who they were.  The 
veteran knew he was not at home.  He had problems with his 
memory daily.  As general comments, she stated that on some 
days the veteran was "very able" and that on other days he 
was not.  The residents were never quizzed to check their 
memory.  The veteran always knew his daughter, son-in-law and 
grandson and went willingly with them at the end of each day.  
By the end of the five months he did seem to get a bit more 
confused.  He liked to say good morning to the other 
residents and could call a few by name.  He did not say much 
else unless asked.  

In a December 1998 statement, Appellee D. related that before 
his July 1991 marriage to the Appellant, the veteran had 
accumulated a sizable estate which included the family home, 
rental properties, bank accounts, and certificates of deposit 
as well as other personal property.  After Appellee D. moved 
to Lubbock in 1994, the Appellant insisted that she set up an 
account cashing the veteran's certificates of deposit so she 
could pay his medical bills.  She discussed this with the 
veteran, who did not see any reason to set up such an account 
and informed her that the Appellant had been pressuring him 
to cash his CDs.  She charged that the Appellant had became 
upset and hostile upon learning that the veteran had signed 
over two CDs to Appellee D. in addition to the rental 
properties because of concern of how much money the Appellant 
was spending.  At this point Appellee D. became suspicious of 
the Appellant and her motives.  She related that her 
suspicions were confirmed in May 1980 while visiting her 
daughter, [redacted], and the veteran called and asked her to 
come get him.  On arriving at the Appellant's home, the 
Appellant told how much trouble she had caused between them 
and how expensive it had been to keep the veteran.  She 
claimed that the Appellant had been giving him four times the 
correct does of his cardiac medication.  She later learned 
that the Appellant had liquidated a large quantity of the 
veteran's assets and that there was more than $150,000 in 
cash that could not be accounted for.  The veteran wanted to 
file for divorce but was physically weak, so the divorce 
petition and application for guardian Ad Litem were filed by 
Appellee D..  She stated that although the veteran had good 
and bad days, he was well aware of what was going on.  

An affidavit of [redacted], the veteran's granddaughter, 
related that as a result of telephone conversations, she was 
aware of her grandfather's mental condition while he was 
living in Lubbock.  She stated that he was always aware of 
who he was and who his children and grandchildren were, and 
was aware of what was going on around him.  He never got 
confused during the conversations.  

Affidavits of [redacted]and [redacted], were to the effect that 
the veteran was alert and always knew who his children and 
grandchildren were.  An affidavit from [redacted], related 
that the veteran regularly patronized his restaurant, on 
which occasions he always recognized him and the regular 
patrons and would greet and chat with them.  An affidavit of 
[redacted], stated that she became acquainted with the veteran 
at a local restaurant where the veteran always recognized 
her and knew the owner.  

Legal criteria  

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  The veteran, as the insured 
party, possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary to be effective must be made by notice in writing 
signed by the insured and forwarded to VA by the insured or 
the insured's designated agent, and must contain sufficient 
information to identify the insured.  38 U.S.C.A. § 1917; 
38 C.F.R. § 8.19.  

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine whether an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent.  
Hammack v. Hammack, 359 F.2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. 
App. 129, 133 (1998).  

Assuming the above criteria are met, a change of beneficiary 
designation may nonetheless be invalid, if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, or designations or changes of option, the 
following considerations will apply:  

(a) Testamentary capacity is that degree 
of mental capacity necessary to enable a 
person to perform a testamentary act.  
This, in general, requires that the 
testator reasonably comprehend the nature 
and significance of his act, that is, the 
subject and extent of his disposition, 
recognition of the object of his bounty, 
and appreciation of the consequence of his 
act, uninfluenced by any material delusion 
as to the property or persons involved.  

(b) Due consideration should be given to 
all facts of record, with emphasis being 
placed on those facts bearing upon the 
mental condition of the testator (insured) 
at the time or nearest the time he 
executed the designation or change.  In 
this connection, consideration should be 
given to lay as well as medical evidence.  

(c) Lack of testamentary capacity should 
not be confused with insanity or mental 
incompetence.  An insane person might have 
a lucid interval during which he would 
possess testamentary capacity.  On the 
other hand, a sane person might suffer a 
temporary mental aberration during which 
he would not possess testamentary 
capacity.  There is a general but 
rebuttable presumption that every testator 
possesses testamentary capacity.  
Therefore, reasonable doubts should be 
resolved in favor of testamentary 
capacity.  

38 C.F.R. § 3.355.

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  Morris v. States, 217 F. Supp. 220 
(N.D. Tex. 1963).  To rebut the presumption of testamentary 
capacity established by section 3.355(c), the contestant must 
show a lack of testamentary capacity by a preponderance of 
the evidence.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is 
that influence or dominion, as exercised at the time and 
under the facts and circumstances of the case, which destroys 
the free agency of the testator, and substitutes, in the 
place thereof, the will of another.  Lyle v. Bentley, 406 F. 
2d 325 (5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 
(Tex. 1939).  Before a testament can be set aside on the 
grounds of undue influence, the contestant must prove (1) the 
existence and exertion of an influence; (2) the effect and 
operation of such influence so as to subvert or overpower the 
mind of the testator at the time of the execution of the 
testament; and (3) the execution of the testament which the 
maker thereof would not have executed except for such 
influence.  Lyle. Id.  

Analysis 

VA regulations define testamentary capacity as, in general, 
the ability of the testator to reasonably comprehend the 
nature and significance of his act, the recognition of the 
object of his bounty, recognize the object of his bounty, and 
appreciate the consequence of his act, uninfluenced by any 
material delusion.  In considering the facts shown by the 
record, emphasis is placed on those bearing upon his mental 
condition at the time, or nearest to the time, of execution 
of the designation or change, with consideration given to 
both lay and medical evidence.  

The record shows that the persons present when the veteran 
signed the change of beneficiary designation on September 20, 
1998, included the two-named beneficiaries, Appellee D. and 
Appellee G., their two sons, and Ms. S., who signed the form 
as a witness.  Appellee D.'s statement did not specifically 
address the veteran's mental state on the date of the signing 
but indicated that while he was living with her, the veteran 
read the paper every morning and could discuss the articles 
he found interesting, was able to talk about baseball with 
his grandsons, and discussed family and friends.  The 
specific description of the signing itself was provided by 
Ms. S., who related that the veteran was aware of his 
surroundings and people around him and that he was well aware 
that the document named Appellee D.  and Appellee G. as his 
life insurance beneficiaries.  She expressed confidence that 
the veteran was acting of his own free will.  

The statements of Ms. S. and Appellee D. describe a level of 
mental clarity at the time of the beneficiary designation and 
during the contemporaneous period surrounding the signing 
that would support a finding of testamentary capacity under 
the applicable standard.  If accepted at face value, the 
statements are fatal to the Appellant's challenge to the RO's 
determination.  

The Board must assess the credibility and weight of this and 
all other evidence to determine its probative value, account 
for which evidence it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

The Board is unable to reject the statement of [redacted] S. on 
the basis that it lacked credibility.  The testimony of Ms. 
S. regarding the veteran's mental state is largely supported 
by a November 1998 statement from [redacted], who saw the 
veteran daily while he was a day care resident from May to 
September 1998.  She described him as oriented to person and 
place.  He would respond to questions in a manner that 
acknowledged that he had understood.  He was able to talk and 
communicate and always recognized family members.  She was 
able to provide a general opinion that his mental faculties 
were intact and in a normal state on occasions when she came 
into contact with him.  Ms. S's statement is further 
supported by statements of the veteran's granddaughter and 
family friends who refer to varying degrees of ability on the 
part of the veteran to be aware of his surroundings and 
communicate in a manner that made sense.  

The Appellant suggests that the VA should "seriously 
question" the statement of Ms. S. because Ms. S. does not 
purport to be a medical professional and her description must 
be examined in light of medical evidence that the veteran 
suffered from severe irreversible dementia and that the 
veteran's "complicit communication" could be misinterpreted 
by an untrained person as a sign of understanding.  However, 
when viewed in light of the other supporting statements, the 
statement of Ms. S. describes a level of functioning that 
cannot be dismissed as "complicit communication."  
According to her statement, the veteran was able to discuss 
the designation document with Appellee D..  There is no 
eyewitness evidence that directly contradicts this version of 
the events that occurred on the day of the signing.  

The Appellant seeks to impugn the information provided by Ms. 
S. on the basis that she may have had a personal relationship 
with Appellee D. or members of his family that would cast 
doubt on her credibility.  According to the Appellant, Ms. S. 
resided in Appellee D.'s home in 1999, at a time when she 
would have been in early 20's, suggesting that she may have 
had a personal relationship with one of Appellee D.'s sons, a 
relationship that might explain her "apparent bias."  The 
Appellant does not indicate the source of this information or 
provide any independent evidence to corroborate it.  In the 
absence of credible corroboration, the Appellant's 
allegations regarding the credibility of Ms. S. do not rise 
above the level of speculation and insinuation.  The 
insinuation that Ms. S. may have been motivated by personal 
considerations to perpetrate what amounts to a fraud is a 
serious accusation.  If a personal relationship to the 
contesting parities is to be regarded as determinative of the 
credibility of the statements submitted to the record in this 
case, the statements submitted on behalf of the Appellant are 
vulnerable to attack on the same basis.  However, in the 
absence of substantial and persuasive evidence, the Board is 
no more willing to dismiss as tainted the statement of Ms. S. 
based on relationship alone than it would be to dismiss the 
numerous statements submitted by members of the Appellant's 
family.  

In a sworn declaration, the Appellant's attorney states that 
the statement of [redacted] conflicts with information that she 
had previously provided to the attorney over the phone, a 
conversation that led to the drafting of an affidavit to be 
submitted on behalf of the Appellant which alleged that the 
veteran's mental capacity "was not very good at all," that 
the veteran did not know where he was during the day, that 
his behavior was consistent with a person who was mentally 
incapacitated, and that it was her conclusion that the 
veteran lacked the capacity to make any kind of decision 
about his future.  By the time he spoke to her again, relates 
the attorney, she had already signed an affidavit provided by 
"that other lawyer."  She stated that both affidavits were 
correct but that the evidence by "the other lawyer" simply 
looked at the veteran's mental status "from a different 
direction."  The Board acknowledges that there is a 
contradiction between the two statements and is inclined to 
be skeptical that she could believe that both were correct.  
The discrepancy can perhaps be ascribed in large part to the 
fact that both statements were artfully drafted by lawyers.  
However, Ms. M's November 1998 statement is partially 
rehabilitated by the fact that it is largely consistent with 
the August 1999 statement containing handwritten responses to 
a questionnaire prepared by the RO.  The apparently 
spontaneous responses acknowledge that the veteran had good 
days and bad days but provide credible information that the 
veteran met the applicable testamentary capacity standard on 
his good days.  

A different portrait of the veteran's mental clarity is 
presented in lay statements submitted by the Appellant.  [redacted]
[redacted], a long time friend, stated that following his 1996 
illness the veteran was "simply unable to communicate."  
The Appellant's daughter-in-law stated that the veteran 
communicated very little and held a complete conversation.  
The Appellant's grandson considered the lack of concern over 
incontinence to be a sign of limited mental capacity.  
Another grandson believed that the veteran had lost a lot of 
his mental presence of mind.  Other statements relate that 
the veteran appeared confused about signing a check and 
seemed disoriented while at a resort.  Each of the statements 
reflects a rather limited degree of contact with the veteran 
during the period contemporaneous with the September 1998 
change of beneficiary designation signing.  The fact that the 
veteran was uncommunicative does not by itself signify a 
degree of mental incapacitation consistent with a lack of 
testamentary capacity.  The fact that he was described as 
disoriented on some occasions does not offset the credible 
testimony that he had substantially greater mental capacity 
on his good days.  

In addition to the lay testimony, the record contains a large 
quantity of medical documentation that the Appellant cites as 
evidence establishing that the veteran was mentally 
incapacitated and therefore lacking in mental capacity for a 
period of at least several months before he executed the July 
1998 beneficiary change.  The medical statements provide 
compelling evidence that the veteran's mental capacity was in 
fact diminished.  Dr. M. Cockins indicated that the veteran 
was unable to give simple answers to yes or no questions 
seven months before the change of beneficiary.  Dr. Potts 
noticed deterioration in the veteran's condition in 
December 1997 and expressed a serious question as to whether 
the veteran was able to make business or financial decisions.  
[redacted], M.D., the Appellant's son, described a progressive 
decline in the veteran's mental acuity after a 1996 illness 
and concluded that the veteran suffered from irreversible 
dementia.  [redacted], the Appellant's nephew, 
characterized the veteran's mental capacity as "not good" 
on visits in the winter and spring of 1998.  He did not have 
a clear understanding of time or place during those 
conversations.  [redacted], the Appellant's stepson, expressed 
the belief that the veteran would have been incapable of 
conducting business or forming a testamentary intent during 
the last year of his life.  

Special attention must be directed to the declaration of the 
Appellant's son, [redacted], M.D., who in addition to having 
professional experience with determinations as to 
testamentary capacity, provided not merely eyewitness 
observations of the veteran as a family member but an opinion 
as to the veteran's mental capacity during the period leading 
up to signing of the July 1998 designation.  Accordingly to 
this physician, the veteran was lacking in testamentary 
capacity on July 20, 1998, because of irreversible dementia.  
The Court has stated that in evaluating the probative value 
of medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may not reject medical opinions based on its own 
medical judgment or otherwise exercise its own independent 
medical judgment in resolving medical questions that arise in 
appeals.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate 
factual premise, based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri , Id.  The Court has consistently 
declined to adopt a rule that accords greater weight to the 
opinions of treating physicians.  Winsett v. West, 11 Vet. 
App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993).  

However, the statement of Dr. [redacted] is vague as to the 
nature, frequency and precise dates of his contacts with the 
veteran.  Although it provides a detailed description of the 
veteran's physical and mental decline after his 1996 illness, 
there are no specific dates, and there is no indication of 
when Dr. M. last saw the veteran.  Under his analysis, 
however, that problem is avoided by the finding that dementia 
is irreversible; hence, once the disorder has produced mental 
incapacitation to an extent that testamentary capacity is 
impossible, the veteran must be deemed to have been 
incapacity in perpetuity thereafter.  

The logic of the position is compelling.  However, the degree 
of incapacitation alleged is not adequately borne out by the 
evidence of record.  The statements supporting the claim of 
the veteran's children are consistent with a higher degree of 
mental functioning than that alleged by Dr. M, especially 
during the so called "good days" reported by Ms. [redacted].  
Dr. M. denigrates the very concept of a lucid moment on the 
basis that interaction using basic social skills learned over 
a lifetime should not be confused with lucidity.  The 
cognitive functioning reported by Ms. S. and Ms [redacted], 
however, appears to rise to a level that exceeds the minimal 
social interaction cited by Dr. M.  This is significant since 
the standard for testamentary capacity under the regulation 
is a low one, requiring only, in essence, that the veteran 
understand the nature and significance of his action and 
recognize the objects of his bounty.  The evidence tending to 
show that the veteran continued to possess that capacity on 
July 20, 1998, has sufficient credibility that the Board is 
unwilling to decide the claim on medical evidence alone 
without regard to the specific lay evidence describing what 
actually occurred on the day in question.  

Furthermore, the Board agrees with the appellees that if the 
degree of mental incapacitation urged by Dr. M. had been 
present in April 1998, the veteran would not have been able 
to execute an agreement with the Appellant that provided that 
each would provide for his or own medical expenses.  The 
document was prepared by an attorney and acknowledged by a 
notary public.  No objection to the veteran's signing of the 
document based on mental incapacity was raised by the 
attorney or the notary public at that time, and it is 
apparent that the Appellant herself believed that the veteran 
was competent as of that date since she was relying on his 
capacity to execute a document that would protect her assets 
against claims by the veteran's medical providers.  

The Appellant argues that the veteran was incapacitated on 
July 20, 1998, by virtue of the appointment of a guardian ad 
litem which was based on a finding that the veteran was 
"wholly incapable of making decisions, even with 
assistance."  According to the record, Appellee D. applied 
for the appointment four days before the veteran signed the 
insurance beneficiary designation, and the appointment was 
approved by a court order two days after the designation.  
However, the Board is not bound by the order of a state court 
or by factual findings made in a state court proceeding.  Nor 
is it relevant if, as contended, any alleged distinction 
between an incapacitated person and an incompetent person is 
resolved by Oklahoma law.  Furthermore, the question before 
the court in determining entitlement to a guardianship 
appointment was not the same as that currently before the 
Board since that determination also entailed consideration of 
the veteran's physical incapacitation as well as his mental 
incapacitation.  Nor does the evidence disclose the 
evidentiary record before he court at that time.  The fact 
that the medical and lay evidence presented to contest the 
payment of the insurance proceeds to the appellees postdates 
the July 1998 guardianship proceeding lends weight to the 
appellees' contention that the evidence at issue in that 
proceeding related primarily to physical rather than his 
mental debilitation.  

The Appellant also argues that the July 20, 1998, designation 
should be set aside on the basis that it was the product of 
undue influence of the veteran by family members.  The 
Federal Courts have provided that a beneficiary designation 
may be invalid if there is undue influence or fraud placed 
upon an insured to change the beneficiary of his or her 
policy.  Generally, undue influence which will nullify a 
change of beneficiary is that influence or dominion, as 
exercised at the time and under the facts and circumstances 
of the case, which destroys the free agency of the testator, 
and substitutes in place thereof, the will of another.  Long 
v. Long, 125 S.W. 2d 1034 (Tex. 1939).  Before a testament 
can be set aside on the grounds of undue influence, the 
contestant must prove (1) the existence and exertion of an 
influence; (2) the effect and operation of such influence so 
as to subvert or overpower the mind of the testator at the 
time of the execution of the testament; and (3) the execution 
of the testament which to make thereof would not have 
executed except for such influence.  Lyle v. Bentley, 406 
F.2d 325 (5th Cir. 1969).  

The record establishes that Appellee D. was the veteran's 
caretaker during the last several months of his life.  She 
was the one who saw him daily.  Their daily contact and the 
nature of their relationship presented an undeniable 
opportunity for undue influence of the veteran, especially in 
view of the his age and precarious health.  However, the 
Board does not believe that opportunity alone is sufficient 
grounds to overturn a testamentary instrument.  There is no 
direct evidence of demeanor by the appellees or others in the 
household to inappropriately influence the veteran's 
judgment.  It is also relevant that as the veteran's 
children, the appellees, would logically be proper recipients 
of his bounty regardless of his feelings toward his wife.  

Nor is there direct evidence of attempts to influence the 
veteran's actions on the day of the signing of the 
beneficiary designation.  The witness to the execution of the 
document reported that the veteran knew what he was doing and 
acted of his own free will when he signed the form on July 
20, 1998.  The Appellant makes vague allegations to the 
effect that the presence of several family members, all of 
whom must be considered interested parties, somehow created 
an intimidating influence on the veteran, but in the absence 
of corroborating evidence that this was the case, no 
conclusion as to impropriety by any interested party in 
obtaining the veteran's signature can be drawn without resort 
to speculation.  

As evidence of undue influence the Appellant cites the fact 
that Appellee D. filed an ex parte petition for an 
appointment as his guardian Ad Litem for the purpose of 
obtaining a divorce from the Appellant, arguing that her 
intent was to evade the Oklahoma statutory requirement that a 
divorce petition must be verified as true by the affidavit of 
the plaintiff.  She suggests that either the veteran refused 
to verify the divorce petition (because he never truly wanted 
a divorce from the Appellant but was coerced and forced to 
seek one by Appellee D.), or lacked the mental capacity to 
verify the petition.  If he refused to verify the petition, 
she maintains, Appellee D.'s conduct in initiating the 
divorce is evidence of her exertion of undue influence.  

However, there is inadequate proof of the basic premise of 
the argument, namely, that the veteran did not want a 
divorce.  To accept the Appellant's position, the Board would 
have to draw conclusions concerning the appellees' motives 
that are not supported by direct evidence.  The Appellant has 
articulated a strong circumstantial case that the appellees 
were attempting to keep the veteran's assets out of the hands 
of the Appellant, but the record contains equally unsupported 
allegations that the Appellant was squandering the veteran's 
estate.  Both sides have presented elaborate and 
irreconcilable depictions of the state of the marriage and 
the nature of the financial dealing of the parties, with each 
essentially demonizing the other, and in fairness the Board 
must state that there is evidence to support both positions.  
If the Appellant was depleting the veteran's savings, the 
veteran's desire for a divorce could be seen as 
understandable, and if Appellee D. had removed the veteran 
from the Appellant's home and initiated a divorce action out 
of greed, the Appellant's desire to protect her own assets 
would be logical.  But even if the Board were to accept the 
Appellant's arguments in full, the strongest conclusion that 
could be drawn is that the appellees would have had a motive 
to exert inappropriate pressure on the veteran.  Motive, like 
opportunity, is not the equivalent of proof.  

The Board concludes that the evidence of record as to the 
veteran's testamentary capacity to execute a beneficiary 
designation on July 20, 1998, does not preponderate in favor 
of either of the contesting parties and that the presumption 
of testamentary capacity is therefore not rebutted.  See 
Elias v. Brown, 10 Vet. App. 259, 262-63 (1997).  In the 
absence of reasonable proof of undue influence, the appellees 
are the proper beneficiaries of the veteran's insurance 
policies.  


ORDER

The appeal to establish entitlement to the proceeds of two 
NSLI policies is denied.


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



